Citation Nr: 1138798	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served from January 1987 to May 1987, September 1990 to May 1991, and from January 2003 to March 2004, including in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for, among other things, PTSD, bilateral hearing loss disability, and tinnitus.

The Board notes that the RO initially sent its statement of the case (SOC) as to these issues, dated February 2009, later that month, but the letter was returned.  The RO re-sent the letter to the correct address in June 2009.  Prior to that date, in May 2009, the Veteran submitted a substantive appeal (VA Form 9) in which he indicated he only wanted to appeal the decision denying entitlement to service connection for PTSD and desired a Travel Board hearing.  After the RO sent a letter indicating that the Veteran's substantive appeal was untimely, the Veteran sent a new Form 9 in which he indicated that he did not desire a hearing but wanted to appeal the denials of entitlement to service connection for bilateral hearing loss disability and tinnitus as well as PTSD.  The RO accepted this document as a timely substantive appeal.  Given that the May 2009 substantive appeal preceded proper issuance of the SOC, the Board finds that the latter, June 2009 substantive appeal filed after the SOC, is the only valid SOC in this case, and no hearing is warranted as one was not requested in this document.  38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal).

Entitlement to tinnitus was subsequently granted and that issue is therefore not before the Board on this appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for bilateral hearing loss disability, including the requirement that the evidence show a current disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the June 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a January 2007 VA-authorized audiological examination.  This examination was adequate because, as shown below, the examination report contains audiometric data sufficient to enable the Board to determine whether the Veteran's hearing loss constitutes a disability under the applicable regulation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for bilateral hearing loss disability is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss (which is an organic diseases of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for bilateral hearing loss disability in December 2005.

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's claim must be denied because he does not have a current hearing loss disability under VA law.  There were two audiometric tests were conducted during the relevant time period, i.e., from the time the Veteran filed his claim for entitlement to service connection for bilateral hearing loss disability.  On the January 2007 VA-authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
10
10
5
10
15

Maryland CNC speech recognition scores were 100 percent in each ear.

The only other audiometric examination conducted during the appeal period was during a September 2007 VA audiological consultation.  The audiologist did not indicate the specific scores in chart or graph format.  She did, however, indicate that "C&P protocol was followed for this particular hearing test," and that the "[t]est results suggest[ed] hearing is essentially WNL (within normal limits) at all frequencies, except for a mild notch at 6k Hertz in the left ear."  She also noted that there was "excellent word discrimination in both ears using 50 word Maryland CNC list."  All other findings were normal.

The January 2007 VA-authorized examination reflects that the Veteran did not have a hearing loss disability of either ear, as the auditory thresholds were less than 26 decibels and speech recognition scores were above 94 percent in each ear.  Indeed, the Veteran's hearing was normal under the definition in Hensley of 0 to 20 decibels.  There is no evidence to the contrary during the appeal period.  The September 2007 VA audiological consultation did not contain the precise audiometric figures, but the audiologist's summary of the results was fully consistent with the audiometric findings from earlier that year, specifically, normal hearing at all relevant thresholds and excellent speech recognition scores.

While as a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent, Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011), in the case of whether hearing loss constitutes a disability, the applicable regulation reflects that specific audiometric test scores must be used to make this determination.  Consequently, to the extent that the Veteran contends he has a hearing loss disability, this testimony is not competent to establish such disability.  Moreover, the Veteran has not reported that any doctor diagnosed him with a hearing loss disability pursuant to the applicable regulation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

Although it is not required that he meet the standard of disability during service, the Board has considered the service records.  However, none of the records establish the presence of a hearing loss disability in either ear during service.  Thus a chronic disability was not identified during service.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a hearing loss disability of either ear as such disability is defined in the applicable regulation.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



REMAND

The Veteran claims entitlement to service connection for PTSD.  Establishing such entitlement requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not engage in combat with the enemy, or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-01 (July 13, 2010).  That amendment is relevant to the present case.

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, a VA psychiatrist, in a February 2008 treatment note and November 2009 letter, diagnosed the Veteran with PTSD.  In the November 2009 letter, the psychiatrist based his diagnosis on "combat experiences in Iraq and during the first Gulf War."  In the February 2008 treatment note, the psychiatrist based his diagnosis on numerous traumas including seeing friends killed in both wars as well as seeing marked civilian and enemy casualties.  The Veteran's service personnel records include the Army commendation medal for exemplary service during combat operations.  Thus, it is plausible that the Veteran has PTSD due to fear of hostile military activity.  However, the PTSD regulations envision PTSD based on a specific "stressor," and the recent amendment envisions fear of hostile military activity due to such a stressor.  The Veteran has not identified such a specific stressor, as opposed to the general combat experiences on which the VA psychiatrist based his diagnosis.  The Veteran did not fill out the PTSD questionnaire sent to him by the RO.  Given the diagnoses of PTSD based on events during combat operations and the commendation medal citing service during combat operations, along with the recent amendment regarding PTSD due to fear of hostile military activity, the Board finds that the Veteran should be given another opportunity to provide specific details regarding a particular stressor or stressors.  If he does so, a VA examination with a psychologist or psychiatrist should be provided to determine whether the Veteran's PTSD is based on such specific stressor or stressors and the fear of hostile military activity caused by such stressor or stressors.

Accordingly, the claim for entitlement to service connection for PTSD is REMANDED for the following action:

1.  Send the Veteran a PTSD questionnaire that requests information regarding specific claimed stressors.

2.  If the Veteran identifies one or more stressors that could have caused fear of hostile military activity, schedule a VA PTSD examination.  The examination request should be made in light of the new amendment to the PTSD regulations and should ask if the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, including fear of hostile military activity.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


